Case 9:19-cv-81320-WPD Document 35 Entered on FLSD Docket 06/10/2020 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                           Case No. 9:19-cv-81320-WPD

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

       Plaintiff,

 v.

 M1 5100 CORP., d/b/a JUMBO
 SUPERMARKET, INC.,

       Defendant.
 ____________________________________/

  PLAINTIFF EQUAL EMPLOYMENT OPPORTUNITY COMMISSION’S MOTION TO
    COMPEL A PRIVILEGE LOG, BETTER DISCOVERY RESPONSES, AND FEES
Case 9:19-cv-81320-WPD Document 35 Entered on FLSD Docket 06/10/2020 Page 2 of 8



        Overview: Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) sued
 Defendant M1 5100 Corp. d/b/a Jumbo Supermarket (“JUMBO”), for paying Angela Guerrero, a
 Cook Manager, less wages and terminating her because of her age in violation of the Age
 Discrimination in Employment Act of 1967 (“ADEA”). There are four discovery disputes between the
 parties, and several issues to which the parties agreed in conferral, but to which JUMBO has not
 produced the discovery. Thus, the EEOC seeks Court intervention pursuant to Fed. R. Civ. P. 37, and
 this Court’s Order (D.E. No. 20), to compel JUMBO to produce responsive documents to the EEOC’s
 First Request for Production of Documents (“DR), provide complete interrogatory responses to the
 EEOC’s First Set of Interrogatories (“Rogs.”), and produce a privilege log within 14 days of the Court’s
 issuance of its order on this motion. See Ex. 1 (DR); Ex. 2 (Rogs.).
                                         I. Discovery Issues in Dispute
        Reasons for Transfer, Rog. 6. Soon after Felipe Peralta became Ms. Guerrero’s General
 Manger, she was transferred from one JUMBO location to another, demoted, and received less pay. See
 Comp. (D.E. No. 1, ¶ 23-30). Rog. 6 asks for all the reasons for Ms. Guerrero’s transfer and job
 changes. JUMBO’s objection is limited to saying that Rog. 6 “assumes facts not admitted to” in
 reference to Ms. Guerrero’s transfer and that the interrogatory “cannot be responded as drafted.” At
 conferral, counsel for JUMBO explained that the descriptions or addresses used in Rog. 6 regarding the
 two JUMBO locations were technically incorrect as written, and therefore, JUMBO did not need to
 respond to this interrogatory.
        First, JUMBO’s factual assertion that the addresses are incorrect are without merit and
 contradict JUMBO’s own pleadings. The addresses cited in EEOC’s Rog. 6 are the same addresses
 EEOC cited in its Complaint as being the two relevant locations, and in its Answer, First Amended
 Answer, and Second Amended Answer Defendant “[a]dmitted that the Defendant operates two
 locations at the addresses alleged.” See D.E. Nos. 12, 27, 34 ¶ 15. JUMBO did not want to explain or
 elaborate on what it believed to be incorrect about the interrogatory. Second, JUMBO’s objections are
 not valid. Ms. Guerrero’s transfer to a different location and change in pay and position are relevant to
 this dispute. And, “[t]o show that the requested discovery is otherwise objectionable, the onus is on the
 objecting party to demonstrate with specificity how the objected-to request is unreasonable or
 otherwise unduly burdensome.” Reilly v. Chipotle Mexican Grill, Inc., No. 15-23425-CIV, 2016 WL
 10646561, at *2 (S.D. Fla. Sept. 22, 2016). JUMBO has failed to set forth a valid objection to EEOC’s
 request for relevant information, and thus JUMBO should answer Rog.6.
        Training on Age Discrimination, Rog. 8. The EEOC sued JUMBO for discriminating
 against Ms. Guerrero because of her age and for doing so willfully. In proving willfulness, whether the
                                                     1
Case 9:19-cv-81320-WPD Document 35 Entered on FLSD Docket 06/10/2020 Page 3 of 8



 bad actors had knowledge about the ADEA or whether the bad actors had knowledge that treating
 employees differently on the basis of age is wrong, is relevant evidence. See E.E.O.C. v. Massey Yardley
 Chrysler Plymouth, Inc., 117 F.3d 1244, 1250 (11th Cir. 1997) (analyzing whether employer had knowledge
 about the ADEA to determine whether a jury could find willfulness under the ADEA).
          At conferral, JUMBO refused to revise its interrogatory and fully answer whether ADEA training
 was provided, required, or shared with JUMBO General Managers and owners. JUMBO has not raised
 any objections to this interrogatory and provided no reason for its failure to fully respond to the
 interrogatory, and therefore, any objection is waived.
         Reason for Peralta’s Termination, Rog. 10. Mr. Peralta, the General Manager who
 terminated Ms. Guerrero because of her age, was himself later terminated by JUMBO. The EEOC
 seeks to understand the facts and circumstances regarding Mr. Peralta’s termination. For its response,
 JUMBO only provided Mr. Peralta’s one-page termination letter but failed to answer: (i) the facts and
 circumstances regarding Mr. Peralta’s separation; (ii) who made the decision to terminate Mr. Peralta;
 (iii) information relied upon for his termination; and (iv) what the unauthorized actions and
 unjustifiable conduct that Mr. Peralta committed were –as referenced in his termination letter. Rule
 33(d) permits parties to identify business records to answer an interrogatory, but “[t]o the extent any
 interrogatory has not been or cannot be fully answered by a detailed reference to business records that
 have been produced, a traditional style response must be provided.” Jackson v. Geometrica, Inc., No.
 3:04CV640J20HTS, 2006 WL 213860, at *4 (M.D. Fla. Jan. 27, 2006). Here, reference to Mr. Peralta’s
 termination letter did not “fully answer” Rog. 10, and thus a traditional style response must be
 provided. See Taylor v. Bradshaw, No. 11-80911-CIV, 2014 WL 6459978, at *7 (S.D. Fla. Nov. 14, 2014)
 (granting motion to compel and ordering plaintiff to produce “full and complete responses” to
 interrogatories). Accordingly, the Court should order JUMBO to answer Rog. 10 completely.
         JUMBO Must Allow for Inspection of ESI. JUMBO agreed to make its ESI available for
 inspection and copying. See Joint Scheduling Report, D.E. No. 18. Pg. 5 (“Defendant represented it
 would produce ESI in .pdf and/or inspection of ESI.”). The EEOC believes JUMBO’s ESI is
 incomplete because of the small number of documents produced and because JUMBO allowed
 employees to self-collect ESI without involvement of attorneys. In response to the EEOC’s document
 requests, JUMBO has produced a total of twenty-two pages, and for DR Nos. 3, 8, 9, 12, 13, 14, 15,
 16, 17, 29, and 36, JUMBO stated that it does not have any responsive documents. During conferral,
 JUMBO’s counsel stated that it had no information or knowledge as to how searches were conducted
 for documents and explained that the client did the review and collection. When a client engages in
 self-collection of ESI it is highly problematic to the discovery process. See e.g., In re: Abilify (Aripiprazole)
                                                         2
Case 9:19-cv-81320-WPD Document 35 Entered on FLSD Docket 06/10/2020 Page 4 of 8



 Prods. Liab. Litig., No. 3:16-md-2734, 2017 WL 9249652, at *3 (N.D. Fla. Dec. 7, 2017) (“[S]elf
 collection by a layperson of information on an electronic device is highly problematic and raises a real
 risk that data could be destroyed or corrupted.”). When pressed by the EEOC, JUMBO agreed to
 provide the following information on JUMBO’s ESI search efforts, in particular for DR Nos. 12, 14,
 15, 16, and 17 that seek communications among key players: 1) list of all the email addresses searched;
 2) list of all the phones searched (phone number and name of person the phone corresponds to); 3) list
 of all the text messages searched (devices searched, apps searched (i.e. whatsapp, skype, imessage)); 4)
 list of all phone records searched; 5) list of all devices searched (computers, laptops, ipads, etc); 6) how
 were the searches conducted; 7) what search terms were used; what were the terms and connectors; and
 8) how many hits as a result of each search used. But, Defendant has not provided this information.
         The EEOC tried to schedule the inspection agreed to by the parties, but JUMBO responded
 saying that “[t]o the extent there is relevant ESI to inspect, it should be done with targeted searches and
 limited to specific sources, which will be flushed out after responses to discovery are submitted.”
 Email from D. Vecchio March 20, 2020. JUMBO has not taken any steps to comply with the
 scheduling order, or to properly collect ESI. Thus the EEOC requests the Court order JUMBO to
 permit the EEOC to inspect its relevant sources of ESI within two weeks of entering an order on this
 motion. In the alternative, the EEOC requests that the Court compel JUMBO to confer with the
 EEOC so that the parties can reach an agreement about relevant ESI sources, custodians, and search
 terms. Romero v. Allstate Ins. Co., 271 F.R.D. 96, 109–10 (E.D. Pa. 2010) (ordering parties to “confer and
 come to some agreement on the search terms that Defendants intend to use, the custodians they intend
 to search, the date ranges for their new searches, and any other essential details about the search
 methodology they intend to implement”).
         II.     Discovery JUMBO Agrees to Provide but Fails to Produce
         The EEOC engaged in substantial conferral efforts and, as a result, JUMBO agreed to produce
 certain responsive information on May 15th. On May 15th, however, JUMBO asked for a last-minute
 extension until May 22nd, needing more time for the client to gather supplemental documents and
 provide supplemental responses. On May 22nd, JUMBO asked for another extension until May 27th
 explaining that they have been unable to connect with their client. On May 29th, JUMBO again said it
 was unable to provide the supplemental discovery responses because they were unable to speak to their
 client until the day before and had “other urgent deadlines.” JUMBO said it “anticipated” finalizing the
 supplemental discovery within the next week, [week of June 1st]. On June 5th, counsel provided an
 update citing “communication issues” with its client as reason for its delay. See Ex. 3 (Emails of
 JUMBO’s extension requests). For these reasons, the EEOC is forced to seek Court intervention to
                                                       3
Case 9:19-cv-81320-WPD Document 35 Entered on FLSD Docket 06/10/2020 Page 5 of 8



 order JUMBO to produce agreed information. The EEOC requests that the Court order JUMBO to
 produce responsive information within fourteen days of the Court’s issuance of its order on this
 motion. The information JUMBO agreed to produce by May 15th is summarized below:
         Privilege Log. JUMBO asserted privilege objections to DR Nos. 10 and 23 but did not
 produce a privilege log. JUMBO agreed to produce a privilege log but has not done so. A privilege log
 is required by Fed. R. Civ. P. 26(b)(5)(A) and Local Rule 26.1(e)(2)(B)(ii)(a). JUMBO must also confirm
 whether it is withholding any documents related to the EEOC’s administrative investigation of Ms.
 Guerrero’s Charge of Discrimination. See DR No. 10.
         Employee Lists DR No. 18. The EEOC narrowed this request and JUMBO agreed to
 produce employee lists for the two JUMBO locations where Ms. Guerrero worked for the time period
 beginning on the date of when Ms. Guerrero began her employment until March 31, 2017.
         Personnel Records DR No. 21. The EEOC narrowed this request and JUMBO agreed to
 produce the following information for each individual listed in DR No. 21 (except for Ms. Guerrero):
 (1) all discrimination complaints; (2) all performance reviews; (3) all employee complaints; (4) complete
 job descriptions; and (5) all performance expectations. The parties agreed this request would not
 include payroll or health information.
         Ownership Structure DR No. 26. In response to this request, JUMBO agreed to produce an
 organizational chart or other documents that explain the chain of command for employees and
 management at JUMBO.
         Time Records DR No. 33. In response to this request, JUMBO agreed to produce the time
 records for the date Ms. Guerrero was transferred to a different JUMBO location and the time records
 for the date that Ms. Guerrero was terminated.
         Termination Letters DR No. 39. Key documents include two different versions of
 termination letters Ms. Guerrero received from JUMBO on the day she was terminated. The first
 termination letter cites to various performance issues Ms. Guerrero was having as reasons for her
 termination. The second termination letter—that has two version, one in English and another in
 Spanish—state that she is being terminated because her position is no longer needed. JUMBO claims
 that Mr. Peralta, the General Manager of JUMBO, did not have the authority to fire Ms. Guerrero nor
 to issue the termination letters.
         JUMBO agreed to produce documents in response to DR No. 39 after the EEOC shared with
 JUMBO copies of the three termination letters. Specifically, JUMBO agreed to provide, as requested,
 any drafts, revisions, edits, track changes for the three termination letters, plus the metadata for these
 three documents –date created, author, custodian, and date revised. The EEOC is entitled to the
                                                      4
Case 9:19-cv-81320-WPD Document 35 Entered on FLSD Docket 06/10/2020 Page 6 of 8



 metadata for these termination letters to “nail down all of the information concerning th[ese] rather
 central document[s].” See Henderson v. Tallahassee Mem'l Healthcare, Inc., No. 4:09CV208-RH/WCS, 2010
 WL 11527305, at *1 (N.D. Fla. Jan. 7, 2010). Indeed, the “Federal Rules of Civil Procedure do not set
 a higher standard for discovery of metadata.” Id. “Metadata reveals the author of the document, as
 well as who generated the document, where it was stored, who was in possession of the file, when it
 was created, when and where it was last accessed, and when and where it was last modified or saved”–
 all information that is relevant to assess the contents’ credibility and to understand the facts
 surrounding the creation and evolution of the termination letters. In re Netbank, Inc. Sec. Litig., 259
 F.R.D. 656, 681, n.24 (N.D. Ga. 2009) (citing Bray & Gillespie Mgmt. LLC v. Lexington Ins. Co., No. 6:07–
 cv–222–Orl–35KRS, 2009 WL 546429, at *2 n. 5 (M.D. Fla. Mar. 4, 2009)). JUMBO has not produced
 any response to DR No. 39.
         Missing Documents DR Nos. 27, 28, 34, 35, 37. For these document requests, JUMBO’s
 response was “[n]one at this time” citing Covid-19 as the reason Defendant had been unable to gather
 the documents. JUMBO agreed that there was the possibility of additional documents left to produce
 and agreed to produce a supplemental production by May 15th. To the extent there are no additional
 documents to produce, JUMBO agreed to amend its response and state so.
         Revise Rogs. 3, 4, and 9. JUMBO agreed to revise its responses for Rogs. 3 and 4 in light of
 the copies of the termination letters the EEOC shared with JUMBO. For Rog. 9, the parties agreed to
 narrow the scope of the interrogatory, and JUMBO agreed to provide an employee list of all individuals
 hired to work at JUMBO for the two JUMBO locations that Ms. Guerrero worked at, for the period
 beginning on the date Ms. Guerrero’s employment started until March 31, 2017. The list JUMBO
 agreed to produce includes the following: (i) first and last name; (ii) date of hire; (iii) all persons
 involved in making the decision to hire the individual; (iv) rate of pay for hired individual; (v) position
 and department individual was hired for; and (vi) date of birth of hired individual.
         Fees and Costs. The EEOC requests fees and costs pursuant to Rule 37 if the Court grants
 the motion to compel. None of JUMBO’s responses or objections are substantially justified, making the
 award of fees and costs to the EEOC just. See Powers v. Target Corp., No. 19-CV-60922, 2020 WL
 409534, at *3 (S.D. Fla. Jan. 24, 2020). Plus, JUMBO’s significant delays on agreed upon discovery,
 gave the EEOC no choice but to expend resources to file this motion.




                                                        5
Case 9:19-cv-81320-WPD Document 35 Entered on FLSD Docket 06/10/2020 Page 7 of 8



 Respectfully submitted June 10, 2020.



                                 CERTIFICATE OF CONFERRAL
         Undersigned Counsel for EEOC and Counsel for Defendant conferred various times, by
 outlining issues in writing and discussing by telephone, concerning the issues addressed in this motion,
 but were unable to resolve these discovery disputes.



                                                         /s/ Carmen Manrara Cartaya
                                                         Carmen Manrara Cartaya
                                                         Trial Attorney
                                                         Fla. Bar No. 73887
                                                         E-mail: carmen.cartaya@eeoc.gov
                                                         Telephone: (786) 648-5811
                                                         U. S. Equal Employment
                                                         Opportunity Commission
                                                         Miami District Office
                                                         Two South Biscayne Blvd., Suite 2700
                                                         Miami, FL 33131

                                CERTIFICATE OF SERVICE

        I, Carmen Manrara Cartaya, HEREBY CERTIFY that I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I also certify that the forgoing document is being
 served this day on all parties identified on the attached Service List via transmission of Notices of
 Electronic Filing generated by CM/ECF.

                                                         /s/ Carmen Manrara Cartaya
                                                         Carmen Manrara Cartaya




                                                     6
Case 9:19-cv-81320-WPD Document 35 Entered on FLSD Docket 06/10/2020 Page 8 of 8



                                   SERVICE LIST



 Carmen Manrara Cartaya
 Trial Attorney
 U.S. Equal Employment
 Opportunity Commission
 Beatriz Andre
 Supervisory Trial Attorney
 100 S.E. 2nd Street, Suite 1500
 Miami, FL 33131
 Telephone: (786) 648-5811
 Attorneys for Plaintiff


 Defenders of Business
 Adi Amit, P.A.
 101 NE Third Avenue, Suite 300
 Fort Lauderdale, Florida 33301
 Telephone (954) 533-5922
 Attorneys for M1 5100 Corp




                                        7
